                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION
 JEANNE GRAHAM                                         )
                                                       )
                                    Plaintiff,         )
                                                       )
                          v.                           )      Case No. 5:20-cv-006072-RK
                                                       )
 WAL-MART STORES EAST I, LP                            )
 d/b/a WAL-MART #560                                   )
                                                       )
                                    Defendant.
                               SCHEDULING AND TRIAL ORDER
                                                 JURY TRIAL
           Pursuant to Rules 16(b) and 26(f) of the Federal Rules of Civil Procedure, and upon
consideration of the parties’ views in the matter, the following schedule is hereby established:
I.        DISCOVERY PLAN AND SCHEDULING DEADLINES

     Discovery Plan and Scheduling          Guidelines                                Deadlines
     Joinder of Parties                     30 days before discovery deadline         11/30/20
     Amendment of Pleadings                 30 days before discovery deadline         11/30/20
     Plaintiff Expert Designation           60 days before discovery deadline         10/30/20
     Defendant Expert Designation           30 days after Plaintiff Expert deadline   11/30/20
     Rebuttal Expert Designation            14 days before discovery deadline         12/17/20
     Discovery Dispute Motions              At least 14 days before discovery         12/17/20
                                            deadline
     Completion of Discovery                180 days from this proposed order         12/31/20
     (both fact and expert discovery)       (Local Rule 26.1(c)2)
     Dispositive Motions                    30 days after discovery deadline          02/01/21

II.       COURT CONFERENCES AND TRIAL DATE

 Court Setting                          Guidelines               Date                 Time
 Court Status Conference Date           30 days before discovery 11/24/2020           2:30 p.m.
                                        deadline
 Initial Pretrial Conference Date       30 days before trial      5/27/2021           1:30 p.m.




             Case 5:20-cv-06072-RK Document 12 Filed 06/22/20 Page 1 of 3
 Final Pretrial Conference Date       Thursday or Friday         6/24/2021          11:30 a.m.
                                      before trial
 Trial Date                           150 days from              6/28/2021          8:30 a.m.
                                      dispositive motion
                                      deadline

III.   PRETRIAL AND TRIAL FILING DEADLINES

  Pretrial and Trial Documents                      Deadlines
  Motions in Limine                                 14 days prior to initial pretrial conference
  Responses to Motions in Limine                    7 days prior to initial pretrial conference
  Deposition Designations                           14 days prior to initial pretrial conference
                                                    (Fed. R. Civ. P. 26(a)(3))
  Objections to Deposition Designations             10 days prior to initial pretrial conference
  Cross-Exam Deposition Designations                10 days prior to initial pretrial conference
  Objections to Cross-Exam Deposition               7 days prior to initial pretrial conference
  Designations
  Stipulation of Uncontroverted Facts               3 days prior to initial pretrial conference
                                                    (Local Rule 40.1)
  Stipulation of Admissibility of Evidence          3 days prior to initial pretrial conference
  Witness List                                      3 days prior to initial pretrial conference
                                                    (Fed. R. Civ. P. 26(a)(3))
  Exhibit List                                      3 days prior to initial pretrial conference
                                                    (Fed. R. Civ. P. 26(a)(3))
  Jury Instructions (if jury trial)                 14 days prior to trial
                                                    (Local Rule 40.1 and 51.1)
  Trial Briefs                                      5 days prior to trial
                                                    (Fed. R. Civ. P. 26(a)(3))
  Voir Dire (if jury trial)                         5 days prior to trial
                                                    (Fed. R. Civ. P. 26(a)(3))

IV.    CHAMBERS’ PROTOCOL
       1.        COURT CONFERENCES. (See Section II above). Generally, conferences in
Western and St. Joseph Division cases are held at the U.S. District Courthouse in Kansas City,
Missouri. Conferences in cases pending in all other divisions (Central, Southern, and
Southwestern) are generally held via telephone.




            Case 5:20-cv-06072-RK Document 12 Filed 06/22/20 Page 2 of 3
        2.      DISCOVERY DISPUTES. Any discovery motion filed without complying with
 Local Rule 37.1 will be denied. In the event that a teleconference is needed, contact the Court at
 (816) 512-5110. Parties are to utilize the discovery dispute protocol on the Court’s web page at
 www.mow.uscourts.gov/judges/ketchmark.
        3.       EXPERT WITNESSES. Expert witnesses include retained experts as well as fact
 witnesses from whom expert opinions will be elicited at trial.
        For expert witnesses identified in Fed. R. Civ. P. 26(a)(2)(B), the designation shall include
 an affidavit, containing the disclosures required in Fed. R. Civ. P. 26(a)(2)(B)(i)-(vi). Expert
 witnesses may testify only as to matters contained in the affidavit described above unless leave of
 Court is granted upon good cause shown. If a treating physician will testify beyond the treatment
 they provided, they shall also provide an affidavit containing the disclosures required in Fed. R.
 Civ. P. 26(a)(2)(B)(i)-(vi).
        However, if a treating physician will testify only as to treatment they provided, the
 requirements of this section may be satisfied by providing a copy of all the treating physician’s
 files, records and notes relating to the treating physician’s patient to the opposing party. For the
 purpose of this paragraph, a “treating physician” is a doctor (including psychiatrist, dentist or other
 practitioner of the healing arts) retained by a party prior to retaining counsel in this matter.
        4.      COMPLETION OF DISCOVERY. All discovery requests and depositions shall
 be submitted and/or scheduled prior to the deadline for completion of discovery, and shall allow
 sufficient time for completion within the time specified by the Federal Rules of Civil Procedure,
 the Local Rules, and/or orders of this Court.
        5.      SUMMARY JUDGMENT MOTIONS. All motions for summary judgment shall
 comply with Local Rules 7.0 and 56.1. The response and reply shall set forth (restate) each
 statement of fact, and additional statement of fact, utilizing the original paragraph number
 immediately before admitting or denying factual statements.


 IT IS SO ORDERED.
                                                      s/ Roseann A. Ketchmark
                                                      ROSEANN A. KETCHMARK, JUDGE
                                                      UNITED STATES DISTRICT COURT

DATED: June 22, 2020




             Case 5:20-cv-06072-RK Document 12 Filed 06/22/20 Page 3 of 3
